Dismissed and Memorandum Opinion filed April 9, 2009







Dismissed
and Memorandum Opinion filed April 9, 2009.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00005-CV
____________
 
JUAN C. AGUILAR, Appellant
 
V.
 
HOLLY MICHELLE RAYMOND-AGUILAR, Appellee
 

 
On Appeal from the
246th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-57129
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed September 5, 2008.  On March 31, 2009,
appellant filed a motion to dismiss the appeal.  See Tex. R. App. P. 42.1.  The motion is
granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
 
Panel consists of Justices Anderson, Guzman, and Boyce.